Exhibit 10.4

Supervisory Director

Restricted Share Unit Agreement

Granted Under The Amended and Restated 2005 Equity Incentive Plan

 

1. Grant of Award.

Pursuant to authority delegated by the Supervisory Board and Management Board of
Vistaprint N.V., a Netherlands company (the “Company ”), to VistaPrint USA,
Incorporated, a Delaware corporation, pursuant to Section 3 of the Amended and
Restated 2005 Equity Incentive Plan (the “Plan”), this Agreement evidences the
grant by the Company on «GrantDate» (the “Grant Date”) to «Name» (the
“Participant”) of «Numbershares» restricted share units (the “Units”) with
respect to a total of «Numbershares» ordinary shares of the Company (the
“Shares”), €0.01 par value per share (the “Ordinary Shares”).

Except as otherwise indicated by the context, the term “Participant,” as used in
this award, is deemed to include any person who acquires rights under this award
validly under its terms.

 

2. Vesting Schedule.

(a) Subject to the terms and conditions of this award, the Units vest as to
8.33% of the original number of Units each successive three-month period
following the Grant Date until the third anniversary of the Grant Date.

(b) Continuous Relationship with the Company Required. This vesting schedule
requires that the Participant, at the time any Units vest, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
and as defined in Section 424(e) or (f) of the United States Internal Revenue
Code of 1986, as amended, and any regulations promulgated thereunder (the
“Code”) (an “Eligible Participant”). If the Participant is employed by a parent
or subsidiary of the Company, any references in this Agreement to employment by
or with the Company or termination of employment by or with the Company are
instead deemed to refer to such parent or subsidiary.

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then the vesting of Units ceases and
the Participant has no further rights with respect to any unvested Units.
Notwithstanding the foregoing, if the Participant, before this Award becomes
vested in full, violates the non-competition or confidentiality provisions of
any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company or a parent or subsidiary of
the Company, the vesting of Units ceases and this award terminates immediately
upon such violation.

 

3. Timing and Form of Distribution.

The distribution date (the “Distribution Date”) for Units that become vested
pursuant to this award will be made in a lump sum on the date that such Units
vest. The Company shall distribute vested Units in Ordinary Shares (on a
one-to-one basis) on or as soon as practicable after the Distribution Date with
respect to such vested Units. The Participant will only receive distributions in
respect of his/her vested Units and has no right to distribution of an Ordinary
Share with respect to unvested Units unless and until such Units vest. Once an
Ordinary Share with respect to a vested Unit has been distributed pursuant to
this award, the Participant has no further rights with respect to that Unit.



--------------------------------------------------------------------------------

4. Dividend Equivalent Rights.

During such time as each Unit remains outstanding and before the distribution of
such Unit in accordance with Section 3, the Participant has the right to
receive, in cash, with respect to such Unit, the amount of any cash dividend
paid by the Company on an Ordinary Share (a “Dividend Equivalent Right”). The
Participant has a Dividend Equivalent Right with respect to each Unit that is
outstanding on the record date of such dividend. The Company shall pay Dividend
Equivalent Rights to the Participant at the same time or within 30 days after
dividends are paid to shareholders of the Company. The Company has no obligation
to pay Dividend Equivalent Rights to the Participant with respect to any Units
that are forfeited pursuant to Section 2(c), effective as of the date such Units
are forfeited. The Participant has no Dividend Equivalent Rights as of the
record date of any cash dividend in respect of any Units that have been
distributed in Ordinary Shares.

 

5. Withholding.

The Participant is required to pay in cash any sums required by federal, state
or local tax law to be withheld (“Withholding Taxes”) with respect to the
payment of Dividend Equivalent Rights. The Participant is also required to
satisfy Withholding Taxes with respect to the vesting of Units. In order to
satisfy the Withholding Taxes owed with respect to the vesting of Units, the
Participant agrees that:

(a) Unless the Company, in its sole discretion, determines that the procedure
set forth in this Section 5(a) is not advisable, at the Distribution Date, the
Company shall withhold a number of Ordinary Shares with a market value (based on
the closing price of the Ordinary Shares on the last trading day prior to the
Distribution Date) equal to the amount necessary to satisfy the minimum amount
of Withholding Taxes due on such Distribution Date.

(b) If the Company, in its sole discretion, determines that the procedure set
forth in Section 5(a) is not advisable or sufficient, then the Participant, as a
condition to receiving any Ordinary Shares upon the vesting of Units, shall
either (i) pay to the Company, by cash or check, an amount sufficient to satisfy
any Withholding Taxes or otherwise make arrangements satisfactory to the Company
in its sole discretion for the payment of such amounts (including through offset
of any amounts otherwise payable by the Company to the Participant, including
salary or other compensation), or (ii) if the Company in its sole discretion
determines to permit Participants to so elect, execute and deliver to the
Company an irrevocable standing order authorizing E-Trade or any broker approved
by the Company (the “Broker”) to sell, at the market price on the applicable
Distribution Date, the number of Ordinary Shares that the Company has instructed
the Broker is necessary to obtain proceeds sufficient to satisfy the Withholding
Taxes applicable to the Ordinary Shares to be distributed to the Participant on
the Distribution Date (based on the closing price of Ordinary Shares on the last
trading day prior to the Distribution Date) and to remit such proceeds to the
Company. The Participant agrees to execute and deliver such documents as may be
reasonably required in connection with the sale of any Ordinary Shares pursuant
to this Section 5(b).

 

6. Nontransferability of Award.

The Participant may not sell, assign, transfer, pledge or otherwise encumber
this award, either voluntarily or by operation of law, except by will or the
laws of descent and distribution or pursuant to a qualified domestic relations
order, or to or for the benefit of any immediate family member, family trust,
family partnership or family limited liability company established solely for
the benefit of the holder and/or an immediate family member of the holder if,
with respect to such proposed transferee, the Company would be eligible to use a
Form S-8 for the registration of the issuance and sale of the Ordinary Shares
subject to such award under the United States Securities Act of 1933, as
amended.

 

2



--------------------------------------------------------------------------------

7. No Right to Employment or Other Status.

This award shall not be construed as giving the Participant the right to
continued employment or any other relationship with the Company or any parent or
subsidiary of the Company. The Company and any parent or subsidiary of the
Company expressly reserve the right to dismiss or otherwise terminate its
relationship with the Participant free from any liability or claim under the
Plan or this award, except as expressly provided in this award.

 

8. No Rights as Shareholder.

Except for the Dividend Equivalent Rights described in Section 4, the
Participant has no rights as a shareholder with respect to any Ordinary Shares
distributable under this award until becoming recordholder of such shares.

 

9. Acceleration of Vesting Upon a Change in Control Event.

Upon the occurrence of a Change in Control Event (as defined in the Plan),
regardless of whether such event also constitutes a Reorganization Event (as
defined in the Plan), the vesting of all of the Units subject to this award
automatically accelerate, such that all Units become fully vested immediately
before the Change in Control Event without any action on the part of the Company
or the Participant.

 

10. Provisions of the Plan.

This award is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this award.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by Vistaprint N.V. This Agreement shall take effect as a sealed
instrument.

 

  Vistaprint N.V. Dated:   By:  

 

  Name:     Title:  

 

3



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing Agreement and agrees to the terms
and conditions thereof. The undersigned hereby acknowledges receipt of a copy of
the Vistaprint N.V. Amended and Restated 2005 Equity Incentive Plan.

 

PARTICIPANT:

 

Address:  

 

 

 

 

 

 

4